Citation Nr: 0027509	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  82-22 097	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether the August 1, 1981 reduction of the disability 
evaluation for asthmatic bronchitis from 30 to 10 percent was 
proper.  

2.  Whether the August 1, 1981 reduction of the disability 
evaluation for a generalized anxiety disorder with depressive 
features from 70 to 50 percent was proper.  

3.  Whether the August 1, 1981 termination of a total rating 
for compensation purposes based on individual unemployability 
was proper.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1964.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1981 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) which reduced the 
disability evaluation for the veteran's service-connected 
asthmatic bronchitis from 30 to 10 percent; reduced the 
disability evaluation for his service-connected generalized 
anxiety disorder with depressive features from 70 to 50 
percent; terminated his total rating for compensation 
purposes based on individual unemployability; and effectuated 
the reductions and termination as of August 1, 1981.  In 
December 1981, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
August 1982, the Board remanded the veteran's appeal to the 
RO for additional development of the record.  In October 
1984, the Board denied both increased evaluations for the 
veteran's respiratory and psychiatric disabilities and a 
total rating for compensation purposes based on individual 
unemployability.  

The veteran subsequently submitted a claim for a total rating 
for compensation purposes based on individual 
unemployability.  On November 8, 1993, the RO granted a total 
rating for compensation purposes based on individual 
unemployability.  In May 1995, the veteran requested 
restoration of a total rating for compensation purposes based 
on individual unemployability from "the date of reduction."  
In April 1996, the RO determined that its November 8, 1993 
rating decision was clearly and unmistakably erroneous in 
establishing June 30, 1992 for the award of a total rating 
for compensation purposes based on individual unemployability 
and effectuated the award as of April 4, 1991.  In September 
1996, the veteran was afforded a hearing before a VA hearing 
officer.  In August 1999, the Vice Chairman of the Board 
ordered reconsideration of the October 1984 Board decision on 
the Board's own motion under the authority granted to the 
Chairman of the Board in 38 U.S.C.A. § 7103(b) (West 1991 & 
Supp. 1999).  This decision by the reconsideration panel 
replaces the aforementioned October 1984 Board decision on 
the merits.  The veteran has been represented throughout this 
appeal by Puerto Rico Public Advocate for Veterans Affairs.  

In light of the Board's decision below, the issue of the 
veteran's entitlement to an effective date prior to April 4, 
1991 for the award of a total rating for compensation 
purposes based on individual unemployability is moot.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The RO reduced the evaluation for the veteran's asthmatic 
bronchitis from 30 to 10 percent effective as of August 1, 
1981 on the basis of a single VA examination for compensation 
purposes.  The evidence of record at the time of the May 1981 
rating decision does not establish sustained improvement of 
the veteran's respiratory disability.  

3.  The evidence of record at the time of the May 1981 rating 
decision establishes that the veteran was cooperative; 
related well to the examiner; and exhibited "moderately 
severe to severe disability for industry."  Such findings 
were indicative of an improvement of the veteran's 
service-connected psychiatric disability.  

4.  With the restoration of the 30 percent disability 
evaluation for asthmatic bronchitis, the veteran has a 
combined disability evaluation of 70 percent based on ratings 
of 50 percent for a generalized anxiety disorder with 
depressive features; 30 percent for asthmatic bronchitis; 10 
percent for degenerative arthritis of the lumbar spine with 
myositis; and noncompensable ratings for appendectomy scar 
residuals, allergic rhinitis and sinusitis, nasal bone 
fracture residuals, scalp, left parietal region, and hip scar 
residuals, chronic dermatophytosis, tonsillectomy residuals, 
and right fifth toe fracture residuals.  

5.  At the time of the May 1981 rating decision, the record 
did not contain clear and convincing evidence establishing 
the veteran's actual employability.  


CONCLUSIONS OF LAW

1.  The RO improperly reduced the disability evaluation for 
the veteran's asthmatic bronchitis from 30 to 10 percent 
effective as of August 1, 1981.  38 C.F.R. § 3.344 (1980).  

2.  The RO properly reduced the disability evaluation for the 
veteran's generalized anxiety disorder with depressive 
features from 70 to 50 percent effective as of August 1, 
1981.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13, 4.132, Diagnostic Code 9400 (1980).  

3.  The RO improperly terminated the veteran's total rating 
for compensation purposes based on individual unemployability 
as of August 1, 1981.  38 C.F.R. §§ 3.343(c), 4.16(a) (1980).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Respiratory Disability

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for bronchitis.  The report of a March 1964 VA 
examination for compensation purposes conveys that the 
veteran exhibited mild chronic bronchitis by history.  In May 
1964, the RO established service connection for chronic 
bronchitis and assigned a noncompensable evaluation for that 
disability.  

The report of an April 1974 VA examination for compensation 
purposes notes that the veteran complained of progressive 
exertional dyspnea and coughing which necessitated the use of 
bronchodilators.  The veteran was diagnosed with chronic 
asthmatic bronchitis.  The VA examiner commented that the 
veteran's bronchitis was moderately severe at the time of the 
examination and became severe in the cooler and winter 
months.  In June 1974, the RO recharacterized the veteran's 
service-connected respiratory disability as chronic asthmatic 
bronchitis; assigned a 30 percent evaluation for that 
disability; and effectuated the award as of February 21, 
1973.  

VA clinical documentation dated in February 1979 and October 
1979 relates that the veteran complained of a recurrent 
productive cough, chest pain, and generalized malaise with 
fever, chills, and body aches.  The veteran was noted to 
smoke cigarettes.  On examination, the veteran exhibited loud 
rales through the posterior chest.  The veteran was diagnosed 
with acute nasopharyngitis and bronchitis.  The report of a 
September 1980 VA examination for compensation purposes 
states that the veteran complained of an occasional dry 
cough.  Physical and radiological evaluation noted no 
abnormalities.  Contemporaneous pulmonary function testing 
revealed findings consistent with small airway obstruction.  
The veteran was diagnosed with "[chronic obstructive 
pulmonary disease (COPD)], previously diagnosed as 
bronchitis, asthmatic."  In May 1981, the RO noted the 
September 1980 VA examination findings and reduced the 
evaluation for the veteran's asthmatic bronchitis from 30 to 
10 percent effective as of August 1, 1981.  

In his September 1981 notice of disagreement with the May 
1981 rating action, the accredited representative asserted 
that there had been no improvement in the veteran's 
service-connected disability as would warrant a reduction in 
his evaluation.  The accredited representative stated further 
that the veteran had not been properly informed of the 
reduction action.  

B.  Reduction

The issue before the Board is whether the reduction of the 
evaluation for the veteran's asthmatic bronchitis from 30 to 
10 percent effective as of August 1, 1981 was proper.  See 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The 
circumstances under which an evaluation may be reduced are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (1980) direct, in 
pertinent part, that:

  (a)  Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Veterans Administration 
regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected the rating 
agency will consider whether the evidence 
makes it reasonably certain that the 
improvement will be maintained under the 
ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)  Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination ------ months from this 
date, § 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)  Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  

As the 30 percent evaluation for the veteran's asthmatic 
bronchitis had been in effect for over eight years at the 
time of the May 1981 rating decision, the Board finds that 38 
C.F.R.§ 3.344 (1980) is for application.  The regulation 
directs that diseases subject to temporary or episodic 
improvement such as bronchial asthma (asthmatic bronchitis) 
will not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  The RO reduced the veteran's evaluation solely 
based upon the September 1980 VA examination findings.  The 
evidence then of record does not clearly demonstrate 
sustained improvement of the veteran's respiratory disorder.  
Indeed, the September 1980 evaluation advances no evidence to 
contradict a previous VA examiner's comments that the 
veteran's respiratory disability was subject to seasonal 
changes in severity.  Therefore, the Board finds that the 
RO's reduction of the evaluation for asthmatic bronchitis 
from 30 to 10 percent was improper.  38 C.F.R.§ 3.344(a) 
(1980).  Given this fact, the veteran's contention that he 
was not properly informed of the May 1981 rating action is 
moot.  


II.  Psychiatric Disorder

A.  Historical Review

The report of the veteran's June 1963 physical examination 
for service retirement reflects that he reported a history of 
"depression or excessive worry" and "nervous trouble of 
any sort."  On examination, the veteran exhibited no 
psychiatric abnormalities.  The report of the March 1964 VA 
examination for compensation purposes states that the veteran 
presented a history of nervousness associated with 
intercurrent ailments.  An impression of "psychophysiologic 
reaction, nervous system" was advanced.  The examiner noted 
that the veteran's degree of incapacity was moderate.  In May 
1964, the RO established service connection for a 
psychophysiologic reaction of the nervous system and assigned 
a noncompensable evaluation for that disability.  

The report of an October 1969 VA examination for compensation 
purposes conveys that the veteran exhibited a tense affect, a 
chronically depressed mood, anxiety with frequent tears, and 
lower extremity tremors.  He admitted to ideas of reference 
and frequent arguments with his family and co-workers.  The 
veteran was diagnosed with a chronic anxiety neurosis with 
depression and strong obsessive-compulsive features.  The 
examiner commented that the veteran's depressive symptoms 
might increase in severity and he was in need of current 
psychiatric attention.  In November 1969, the RO 
recharacterized the veteran's service-connected psychiatric 
disability as an anxiety neurosis and assigned a 50 percent 
evaluation for that disability. 

The report of an August 1978 VA examination for compensation 
purposes indicates that the veteran complained of chronic 
anxiety and occasional suicidal ruminations.  He reported 
that he felt like he had to be constantly doing something and 
to be alone.  He indicated that he had been previously 
employed as a supervisor at a department store; constantly 
argued with the store's employees; and eventually retired due 
to his psychiatric disability in April 1978.  The VA examiner 
observed that the veteran appeared tense, apprehensive, and 
"rather distant at the beginning."  On examination, the 
veteran exhibited a tense affect with depressive feelings, 
marked regressed anger, and a persecutory flavor to his 
expressions.  The veteran was diagnosed with an anxiety 
neurosis with marked depressive trends.  The VA physician 
commented that the veteran had "a severe mental disability" 
and was not able to participate in a productive activity.  
The RO recharacterized the veteran's service-connected 
psychiatric disability as an anxiety neurosis with marked 
depressive trends; assigned a 70 percent evaluation for that 
disability; and effectuated the award as of July 6, 1978.  

A January 1980 VA fee-basis psychiatric evaluation from R. 
Freytes del Rio, M.D., states that the veteran complained of 
depression, irritability, and loss of appetite.  On 
examination, the veteran exhibited a facial expression of 
sadness, a depressed affect, and self-deprecatory ideas.  A 
December 1980 VA fee-basis psychiatric evaluation from Dr. 
Freytes del Rio conveys that the veteran exhibited a 
depressed affect and some psychomotor retardation.  The 
veteran was reported to be taking psychotropic medications.  
He was diagnosed with a moderately severe depressive 
neurosis.  

The report of a March 1981 VA examination for compensation 
purposes reflects that the veteran complained of periods 
where he felt well and others where he felt "desperate;" 
anxiety associated with being around and speaking to other 
individuals; frequent sleep difficulties; epigastric 
discomfort whenever he had to wait in line; and a poor 
relationship with his wife.  The examiner observed that the 
veteran was cooperative and "relates well to the examiner."  
The veteran exhibited an appropriate affect; anxiety and 
autonomic symptoms thereof including an upset stomach and 
dizziness; motor tension including shakiness, an inability to 
relax, and listlessness; a "certain degree" of avoidance 
behavior; and tearfulness.  The veteran was diagnosed with a 
generalized anxiety disorder with depressive features.  The 
VA physician commented that the veteran's "disability for 
industry" was "moderately severe to severe."  

In May 1981, the RO noted the March 1981 VA examination 
findings; reduced the evaluation for the veteran's 
psychiatric disability from 70 to 50 percent; and effectuated 
the reduction as of August 1, 1981.  A copy of the RO's 
written notice to the veteran informing him of the May 1981 
rating action and his appellate rights is not of record.  
However, the claims file contains a May 18, 1981 VA 
compensation and pension award printout.  That document 
indicates that the RO issued an appropriate written notice of 
the May 1981 rating action to the veteran on that date.  

The report of a September 1, 1981 VA fee-basis psychiatric 
evaluation from Dr. Freytes del Rio indicates that the 
veteran complained of frequent nightmares; severe crying 
spells; chronic daytime fatigue; episodes in which he fought 
with people on the television; the use of vulgar language; 
the need for his wife to look after his personal hygiene; an 
inability to handle money well; suicidal and homicidal 
thoughts towards his wife; a dislike for social interaction; 
and a poor relationship with his family.  On examination, the 
veteran exhibited a blunt affect, a very depressed state of 
mind, a sad expression, poor self-esteem, a thought content 
manifested by ideas of hopelessness and worthlessness, 
autodestructive ideas, and hypnagogic hallucinations.  The 
veteran was diagnosed with severe chronic neurotic 
depression.  The doctor commented that: the veteran's general 
prognosis was poor; he had a chronic and severe psychiatric 
condition; he must handle his funds under supervision; and he 
had not shown any important improvement.  

In his September 1981 notice of disagreement and an October 
1981 written statement and at the hearing on appeal, the 
accredited representative advanced that the veteran initially 
learned of the May 1981 rating action in September 1981 when 
he received his monthly VA compensation check reflecting his 
reduced benefits.  The accredited representative asserted 
that neither he nor the veteran were informed of the proposed 
reduction action and were not consequentially provided a 
sixty day period prior to the effective date of the reduction 
in which to submit additional evidence and argument to 
support the continuation of a 70 percent evaluation for his 
psychiatric disability.  

B.  Reduction 

The veteran asserts that he and his accredited representative 
were not notified of the May 1981 rating action or provided 
with an opportunity to submit evidence supporting the 
continuance of a 70 percent evaluation for his psychiatric 
disability.  The provisions of 38 C.F.R.§ 3.105(e) (1980) 
direct that:

Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, rating action will be taken.  The 
reduction will be made effective the last 
day of the month in which a 60-day period 
from date of notice to the payee expires.  
The veteran will be notified at his or 
her latest address of record of the 
action taken and furnished detailed 
reasons therefor, and will be given 60 
days for the presentation of additional 
evidence.  

As noted above, a copy of the RO's written notice of the May 
1981 rating action is not of record.  However, the Board 
finds that there is objective evidence in the claims file 
that the veteran was issued the appropriate notice as 
required by 38 C.F.R.§ 3.105(e) (1980).  The United States 
Court of Appeals for Veterans Claims (Court) has held that: 

The law requires only that the VA mail a 
notice and then presumes the regularity 
of the administrative process "in the 
absence of clear evidence to the 
contrary."  Ashley v. Derwinski, 2 Vet. 
App.62, 64-65 (1992) (citing to United 
States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. Ed. 
131 (1926); see also I.N.S. vs. Miranda, 
459 U.S. 14, 18, 103 S. Ct. 281, 283, 74 
L. 2d 12 (1982); Morris v. Sullivan, 283 
U.S. App. D.C. 99, 897 F.2d 553, 560 
(D.C. Cir. 1990).  ...  The appellant's 
statement of non-receipt, standing alone, 
is not the type of "clear evidence to the 
contrary" which is sufficient to rebut 
the presumption of regularity of the 
notice.  Mindenhall v. Brown 7 Vet. App. 
271, 274 (1994).  

Therefore, the Board finds that the veteran was properly 
informed of the May 1981 rating action on May 18, 1981, a 
date more than 60 days preceding the reduction.  38 
C.F.R.§ 3.105(e) (1980).  

As the 70 percent evaluation for a generalized anxiety 
disorder was not in effect for a period of five or more 
years, the reduction action is not subject to the 
requirements set forth at 38 C.F.R. § 3.344(a), (b) (1980).  
38 C.F.R. § 3.344(c) (1980).  In Brown v. Brown, 5 Vet. App. 
413 (1993), the Court clarified that 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.13 require the RO and the Board in a rating reduction 
case to review of the entire recorded history of the service-
connected disorder and ascertain (1) whether the evidence 
reflects an actual change in the disability; (2) whether the 
examination reports reflecting such change are based upon 
thorough examinations; and (3) whether there is an actual 
improvement in the veteran's ability to function under the 
ordinary conditions of life.  The Board is further obliged to 
interpret examination reports by reconciling the various 
reports into a consistent picture so that the current rating 
accurately reflects the elements of the present disability.  
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  In May 1981, the 
rating schedule directed that a 50 percent evaluation was 
warranted for an anxiety neurosis (generalized anxiety 
disorder) where the ability to establish or maintain 
effective or favorable relationships with people was 
substantially impaired and where reliability, flexibility, 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in severe impairment.  A 
70 percent evaluation required that the ability to establish 
and maintain effective or favorable relationships with people 
be seriously impaired and that psychoneurotic symptoms be of 
such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1980).  

In comparing the August 1978 VA examination findings to those 
of the March 1981 VA examination, the Board notes that 
whereas the former evaluation revealed the veteran to be 
"apprehensive and rather distant" and to exhibit severe 
"mental disability," the latter examination noted that the 
veteran "was cooperative and related well to the examiner" 
and exhibited "moderately severe to severe disability for 
industry."  Such clinical findings are indicative of 
improvement of the veteran's service-connected psychiatric 
disability picture.  The RO determined that the veteran's 
service-connected psychiatric disability was productive of no 
more than severe social and industrial impairment.  The Board 
finds that the RO's determination to be consistent with the 
clinical evidence then of record.  There was improvement in 
the veteran's condition and his service-connected psychiatric 
disability picture did not meet the criteria for a 70 percent 
evaluation under the criteria then in effect.  Consequently, 
the Board concludes that the reduction was proper.  
Accordingly, restoration of a 70 percent evaluation for a 
generalized anxiety disorder with depressive features is 
denied.  


III.  Total Rating 

The RO terminated the veteran's total rating for compensation 
purposes based on individual unemployability effective as of 
August 1, 1981.  At the time of the May 1981 rating action, 
the RO assigned the following evaluations to the 
service-connected disabilities: generalized anxiety disorder 
with depressive features, 50 percent disabling; asthmatic 
bronchitis, 10 percent disabling; degenerative arthritis of 
the lumbar spine with myositis, 10 percent disabling; and 
appendectomy scar, allergic rhinitis and sinusitis, nasal 
bone fracture residuals, scalp, left parietal region, and hip 
scars, chronic dermatophytosis, tonsillectomy residuals, and 
right fifth toe fracture residuals, noncompensable.  The 
veteran thus had a combined 60 percent rating.  

The provisions of 38 C.F.R.§ 4.16(a) (1980) direct, in 
pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  ...  It is provided further that 
the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
veteran unemployable.  

The provisions of 38 C.F.R.§ 3.343(c) (1980) clarify, in 
pertinent part, that:

In reducing a rating of 100 percent 
service-connected disability based on 
individual unemployability, the 
provisions of § 3.105(e) are for 
application but caution must be exercised 
in such a determination that actual 
employability is established by clear and 
convincing evidence.  When in such a case 
the veteran is undergoing vocational 
rehabilitation, education or training, 
the rating will not be reduced by reason 
thereof unless there is received evidence 
of marked improvement or recovery in 
physical or mental conditions or of 
employment progress, income earned, and 
prospects of economic rehabilitation, 
which demonstrates affirmatively the 
veteran's capacity to pursue the vocation 
or occupation for which the training is 
intended to qualify him or her, or unless 
the physical or mental demands of the 
course are obviously  incompatible with 
total disability.  

With the reduction in the ratings assigned for the 
psychiatric and respiratory disorders, the veteran no longer 
met the percentage requirements of 38 C.F.R. § 4.16(a).  The 
RO therefore terminated the veteran's total rating for 
compensation purposes based on individual unemployability.  
The Board has concluded that the 30 percent rating for 
asthmatic bronchitis should be restored.  The combined 
disability evaluation is, consequently, 70 percent.  See 38 
C.F.R. § 4.25.  The veteran thus again meets the percentage 
requirements of 38 C.F.R. § 4.16(a).  

Moreover, the evidence then before the RO reflects that the 
veteran's service-connected disabilities were productive of 
moderately severe to severe industrial impairment.  The 
record then before the RO does not contain any positive 
findings as to the veteran's employability.  As the veteran 
continued to met the criteria under the provisions of 38 
C.F.R.§ 4.16(a) and given the absence of clear and convincing 
evidence of the veteran's actual employability, the Board 
concludes that the RO improperly terminated the veteran's 
total rating for compensation purposes based on individual 
unemployability.  Given this fact, the veteran's contention 
that he was not properly informed of the reduction action is 
now moot.  

ORDER

A 30 percent evaluation for the veteran's asthmatic 
bronchitis is restored as of August 1, 1981.  The reduction 
of the evaluation for the veteran's generalized anxiety 
disorder with depressive features from 70 to 50 percent 
effective as of August 1, 1981 was proper.  A total rating 
for compensation purposes based on individual unemployability 
is restored as of August 1, 1981.  



			
	CONSTANCE B. TOBIAS 	MARY GALLAGHER
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

			
	MARK W. GREENSTREET	ROBERT P. REGAN 
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	JEFF MARTIN 
Member, Board of Veterans' Appeals

 

